         Case 5:21-cv-00026-SLP Document 17 Filed 05/27/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT STEVEN CONNOLLY, II,                    )
                                               )
             Plaintiff,                        )
                                               )
v.                                             )          Case No. CIV-21-26-SLP
                                               )
TURN KEY HEALTH, et al.,                       )
                                               )
             Defendants.                       )

                                        ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered April 23, 2021 [Doc. No. 15] (R&R). Judge Mitchell

advised Plaintiff of his right to object to the R&R and directed any objections be filed on

or before May 14, 2021. Judge Mitchell further advised Plaintiff that any failure to object

would waive Plaintiff’s right to appellate review of the factual and legal issues addressed

in the R&R. Plaintiff has neither filed an objection nor sought an extension of time in

which to do so.

      IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

15] is ADOPTED in its entirety and the following claims are DISMISSED WITHOUT

PREJUDICE:

      1. Plaintiff’s official capacity claim that Defendant Malichi-LNU committed

          “malpractice” by conducting medical visits over video;

      2. Plaintiff’s official capacity claim that he did not receive “competent care for a valid

          medical issue” due to Nurse Casey-LNU terminating his soft-food diet; and
          Case 5:21-cv-00026-SLP Document 17 Filed 05/27/21 Page 2 of 2




       3. Plaintiff’s official capacity claim that he is being “deprived of sunlight, fresh air and

           recreation time,” in violation of “basic human rights.”

The Court retains Plaintiff’s claim that he is “unable to proactively research case law to help build

[his] defense” due to lack of library access.

       IT IS SO ORDERED this 26th day of May, 2021.




                                                 2
